                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                                                                             JS-6
                                         CIVIL MINUTES - GENERAL
 Case No.           CV 18-10289 FMO (MRWx)                                Date    December 20, 2018
 Title              B2A Properties, LLC v. Juana Gomez




 Present: The Honorable             Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                    None                          None
                Deputy Clerk                      Court Reporter / Recorder               Tape No.
                Attorney Present for Plaintiff:                   Attorney Present for Defendants:
                        None Present                                       None Present
 Proceedings:                (In Chambers) Order Remanding Action

       On December 11, 2018, defendant Juana Gomez (“defendant”), having been sued by B2A
Properties, LLC (“plaintiff”) in what appears to be a routine unlawful detainer action in California
state court, filed a Notice of Removal of that action on federal question jurisdiction grounds
pursuant to 28 U.S.C. §§ 1331 and 1441. (See Dkt. 1, Notice of Removal of Action (“NOR”) at 2-
3; Dkt. 5-2 (Unlawful Detainer Complaint)).

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized
by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114
S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary appears
affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n. 3, 126
S.Ct. 1854, 1861 (2006). Federal courts have a duty to examine jurisdiction sua sponte before
proceeding to the merits of a case, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583, 119
S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh v. Y&H
Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).

       “The right of removal is entirely a creature of statute and a suit commenced in a state court
must remain there until cause is shown for its transfer under some act of Congress.” Syngenta
Crop Protection, Inc. v. Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation
marks omitted). Where Congress has acted to create a right of removal, those statutes, unless
otherwise stated, are strictly construed against removal jurisdiction. See id. Unless otherwise
expressly provided by Congress, “any civil action brought in a State court of which the district
courts of the United States have original jurisdiction, may be removed by the defendant or the
defendants, to the district court[.]” 28 U.S.C. § 1441(a); see Dennis v. Hart, 724 F.3d 1249, 1252
(9th Cir. 2013) (same). A removing defendant bears the burden of establishing that removal is
proper. See Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per
curiam) (noting the “longstanding, near-canonical rule that the burden on removal rests with the
removing defendant”); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong
presumption against removal jurisdiction means that the defendant always has the burden of
establishing that removal is proper.”) (internal quotation marks omitted). Moreover, if there is any
doubt regarding the existence of subject matter jurisdiction, the court must resolve those doubts
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                            Page 1 of 3
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-10289 FMO (MRWx)                                  Date    December 20, 2018
 Title          B2A Properties, LLC v. Juana Gomez

in favor of remanding the action to state court. See Gaus, 980 F.2d at 566 (“Federal jurisdiction
must be rejected if there is any doubt as to the right of removal in the first instance.”).

        “Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that
provision, [the removing defendants] must demonstrate that original subject-matter jurisdiction lies
in the federal courts.” Syngenta Crop Protection, 537 U.S. at 33, 123 S.Ct. at 370. Failure to do
so requires that the case be remanded, as “[s]ubject matter jurisdiction may not be waived, and.
. . the district court must remand if it lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n, Inc.
v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003). Indeed, “[i]f at any time before final
judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
remanded.” 28 U.S.C. § 1447(c); see Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n. 2
(9th Cir. 1988) (“It is elementary that the subject matter jurisdiction of the district court is not a
waivable matter and may be raised at anytime by one of the parties, by motion or in the
responsive pleadings, or sua sponte by the trial or reviewing court.”); Washington v. United Parcel
Serv., Inc., 2009 WL 1519894, *1 (C.D. Cal. 2009) (a district court may remand an action where
the court finds that it lacks subject matter jurisdiction either by motion or sua sponte).

        The court’s review of the NOR and the attached state court Complaint makes clear that this
court does not have jurisdiction over the instant matter. In other words, plaintiff could not have
originally brought this action in federal court on the basis of diversity jurisdiction or federal question
jurisdiction. The state court complaint contains a single cause of action for unlawful detainer, (see
Dkt. 5-2 (Complaint for Unlawful Detainer)), and the requested relief is limited to $10,000. (See
id. at ECF 45); see also Deutsche Bank National Trust Co. v. Yanez, 2016 WL 5911752, *2 (C.D.
Cal. 2016) (“In unlawful detainer actions, only the right to possession is at issue, not the title to the
property.”).

        For purposes of removal based on federal question jurisdiction, the well-pleaded complaint
rule “provides that federal jurisdiction exists only when a federal question is presented on the face
of the plaintiff’s properly pleaded complaint.” Smallwood v. Allied Van Lines, Inc., 660 F.3d 1115,
1120 (9th Cir. 2011) (quoting Caterpillar Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429
(1987)). “As the master of the complaint, a plaintiff may defeat removal by choosing not to plead
independent federal claims.” ARCO Envt’l Remediation, L.L.C. v. Dep’t of Health & Envt’l Quality
of Montana, 213 F.3d 1108, 1114 (9th Cir. 2000). Here, the state-court complaint discloses no
federal statutory or constitutional question that would support federal question jurisdiction. (See,
generally, Dkt. 1 (Complaint for Unlawful Detainer)); see also Wescom Credit Union v. Dudley,
2010 WL 4916578, *2 (C.D. Cal. 2010) (“An unlawful detainer action does not arise under federal
law.”) (citation omitted); see also lndymac Fed. Bank., F.S.B. v. Ocampo, 2010 WL 234828, *2
(C.D. Cal. 2010) (“No federal claim is alleged in the Complaint,” where “[t]he Complaint contains
a single cause of action for unlawful detainer.”).

        Defendant, however, contends that the court’s jurisdiction is proper because the complaint
was filed in violation of an automatic bankruptcy stay. (See Dkt. 1, NOR at 2-3). But to the extent
defendant’s defenses to the unlawful detainer action are based on such violations, those defenses
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                  Page 2 of 3
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 18-10289 FMO (MRWx)                                Date     December 20, 2018
 Title          B2A Properties, LLC v. Juana Gomez

do not provide a basis for federal questions jurisdiction. It is well-settled that a “case may not be
removed to federal court on the basis of a federal defense . . . even if the defense is anticipated
in the plaintiff’s complaint, and even if both parties concede that the federal defense is the only
question truly at issue.” Caterpillar Inc. v. Williams, 482 U.S. 386, 393, 107 S.Ct. 2425, 2430
(1987); La Wave, LLC v. 55 Trading Corp., 2017 WL 2636032, *2 (C.D. Cal. 2017) (remanding in
part because 11 U.S.C. § 362 “cannot serve as the basis for federal question jurisdiction”); Colfin
AI-CA5, LLC v. Perez, 2014 WL 12603196, *1 (C.D. Cal. 2014) (“Even assuming . . . that a
violation of the [automatic] stay constitutes a defense to the unlawful detainer action, the existence
of this defense would not transmute plaintiff's cause of action into one ‘arising under’ federal law.”);
see also Franchise Tax Bd. of the State of California v. Construction Laborers Vacation Trust for
Southern California, 463 U.S. 1, 27-28, 103 S.Ct. 2841, 2856 (1983), superseded by statute on
other grounds, as recognized in DB Healthcare, LLC v. Blue Cross Blue Shield of Arizona, Inc.,
2017 WL 1075050, *4 (9th Cir. 2017) (“Congress has given the lower federal courts jurisdiction
to hear, originally or by removal from state court, only those cases in which a well-pleaded
complaint establishes either that federal law creates the cause of action or that the plaintiff’s right
to relief necessarily depends on resolution of a substantial question of federal law.”).

       In short, given that any doubt regarding the existence of subject matter jurisdiction must be
resolved in favor of remanding the action to state court, see Gaus, 980 F.2d at 566, the court is
not persuaded, under the circumstances here, that defendant has met her burden. Therefore,
there is no basis for federal question jurisdiction. See 28 U.S.C. § 1331.

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

                                           CONCLUSION

         Based on the foregoing, IT IS ORDERED that:

       1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Los Angeles, 300 East Walnut Ave, Pasadena, CA 91101, for lack of
subject matter jurisdiction pursuant to 28 U.S.C. § 1447(c).

         2. The Clerk shall send a certified copy of this Order to the state court.

                                                        Initials of Preparer             vdr




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                 Page 3 of 3
